J-A16001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

STEVEN ALSTON,

                            Appellee                     No. 1469EDA 2013


                   Appeal from the Order Entered May 1, 2013
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0015307-2012


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

DISSENTING MEMORANDUM BY LAZARUS, J.:                  FILED AUGUST 17, 2015

        I respectfully dissent.    In my opinion, the traffic stop terminated once

the officers cleared Appellee of wrongdoing and determined that he had no

outstanding warrants. I agree with the suppression court’s determination

that the officers’ further questioning as to whether Appellee had a weapon

went beyond the scope of the routine vehicle stop, was a custodial

interrogation, and thus required Miranda warnings. The court’s findings are

supported by the record and its inferences and conclusions are reasonable.

See Commonwealth v. Smith, 917 A.2d 848 (Pa. Super. 2007).

Therefore, I would affirm the suppression court’s order.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A16001-15


      As the majority points out, Officers Goshert and Thompson pulled

Appellee over because his vehicle had dark-tinted windows and lacked a

registration sticker. Appellee cooperated and provided the officers with the

requested documents.     The officers returned to their police car and, using

various police databases, confirmed the validity of the documents.         The

officers also determined that Appellee had no outstanding warrants. Officer

Goshert also checked Appellee’s gun license status; this check indicated that

Appellee’s license to carry had been revoked, but did not indicate the

reason.

      At this point, the officers returned to Appellee’s vehicle and asked him

if he had a weapon. Appellee responded that he did. The officers ordered

Appellee out of the car, found a weapon in the back pouch of the passenger

seat and arrested Appellee. He was charged with carrying a firearm without

a license and carrying a firearm in public in the City of Philadelphia.

      At the suppression hearing, Officer Goshert testified that he had no

reason to believe defendant was armed and dangerous; his inquiry was

based solely on the database indicating a revoked license to carry a firearm.

The officers did not know the reason why Appellee’s license was revoked,

and, as the concurrence notes, the mere fact of revocation does not create

reasonable suspicion to search a vehicle. See Concurring Statement, at 2.

      Here, the critical issue is whether the police conduct was calculated to,

expected to or likely to evoke admission, and whether the conditions


                                      -2-
J-A16001-15


“become so coercive as to constitute the functional equivalent of an arrest.”

Commonwealth        v.   Johnson,     541 A.3d 332    (Pa.   Super.    1988);

Commonwealth v. Ellis, 549 A.2d 1323 (Pa Super. 1988). “The standard

for determining whether police have initiated a custodial interrogation or an

arrest is an objective one, with due consideration given to the reasonable

impression conveyed to the person interrogated rather than the strictly

subjective   view   of   the    troopers     or   the   person    being    seized.”

Commonwealth v. Turner, 772 A.2d 970, 973 (Pa. Super. 2001) (en banc)

(emphasis added) (quoting Commonwealth v. Edmiston, 634 A.2d 1078,

1085–86 (Pa. 1993)).     See also Commonwealth v. Chacko, 459 A.2d
311, 314 (Pa. 1983).

     Given the scenario here, where a driver is stopped for tinted windows

and the lack of a registration sticker, and where the documents are

produced and validated and there are no outstanding warrants, and the

officer returns and begins questioning the driver about weapons, I can only

conclude that the officer’s conduct was coercive and intended to evoke an

admission. Should the circumstances exceed the scope of the traffic stop,

inducing the driver “to speak where he would not otherwise do so freely,”

the officer's question may constitute a custodial interrogation and impose

upon him a duty to administer Miranda warnings. See Turner, 772 A.2d at

977–78       (Lally–Green,   Kelly,   Johnson,    Joyce,   and    Musmanno,    JJ.,

concurring) (quoting Berkemer v. McCarty, 468 U.S. 420, 439–40, 104


                                       -3-
J-A16001-15


S.Ct. 3138, 82 L. Ed. 2d 317 (1984)) (emphasis added).         Here, I believe the

circumstances subjected Appellee to custodial interrogation, and that he was

entitled to be apprised of his rights. Accordingly, the failure of the officers to

administer Miranda warnings compels suppression.

      I would affirm the suppression court’s order.




                                      -4-